DETAILED ACTION
This is the second Office action of Application No. 16/613,002 in response to the amendment filed on April 14, 2022. Claims 1 and 3-5 are pending. By the amendment, claims 1 and 3-4 have been amended.
This application is in condition for allowance except for the following formal matters set forth in the objections below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities:  
claim 1, lines 9-10 and 18, claim 3, lines 5 and 7, claim 4, lines 7 and 13 (6 instances), the phrase “the disc spring” should be –the at least one disc spring—to be consistent with the first recitation of at least one disc spring; and 
claim 3, line 4, the phrase “the rotation axis” appears it should be –the same rotation axis—to keep the wording consistent with line 1 of the claim and avoid any misunderstanding that this could relate to the newly added rotation axis of the fastening member in claim 1.
Appropriate correction is required.
	
Response to Arguments
Applicant’s arguments, see page 5, filed 4/14/2022, with respect to the objections to the claims have been fully considered and are persuasive.  More particularly, the amendments overcome the objection. The objections to the claims have been withdrawn. However, on this review new issues of formality were found and are noted above.
Applicant’s arguments, see page 5, filed 4/14/2022, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  More particularly, the amendments overcome the rejection. The 35 U.S.C. 112(b) rejection to the claims has been withdrawn. 
Applicant’s arguments, see pages 5-7, filed 4/14/2022, with respect to the 35 U.S.C. 102 rejections have been fully considered and are persuasive.  More particularly, the amendments are not disclosed in Kawanishi (Japanese Document JP2008095322) and the examiner agrees with the arguments on page 6, line 26-page 7, line 6. The 35 U.S.C. 102 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-5 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious a torque limiter comprising: an outer circumferential surface of the fastening member and an outer circumferential surface of the first rotary body are flush, in combination with the other elements required by the claim.
The closest prior art, Kawanishi (Japanese Document JP2008095322), discloses a torque limiter, however the outer circumferential surface of the fastening member is flush with the interior circumferential surface of the first rotary body, and is not flush with the outer circumferential surface of the first rotary body. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        


/L.W. /Examiner, Art Unit 3659